Exhibit 10.1



 



$20,000,000

 

FIRST MID-ILLINOIS BANCSHARES, INC.

 

Common Stock, $4.00 Par Value Per Share

 

Sales Agency Agreement

 

August 16, 2017

 

Sandler O’Neill + Partners, L.P.
1251 Avenue of the Americas, 6th Floor
New York, New York 10020

 

FIG Partners, LLC
20 North Wacker Drive
Suite 2035
Chicago, IL 60606

 

Ladies and Gentlemen:

 

First Mid-Illinois Bancshares, Inc., a Delaware corporation (the “Company”), the
holding company for First Mid-Illinois Bank & Trust, N.A., a national bank (the
“Bank”), proposes, subject to the terms and conditions stated herein, to sell
from time to time through Sandler O’Neill & Partners, L.P. (“Sandler”) and FIG
Partners, LLC (“FIG”), as sales agent and/or principal (each, an “Agent” and
collectively, the “Agents”) shares of the common stock, $4.00 par value per
share (“Common Stock”), of the Company, having an aggregate gross sales price of
up to $20.0 million (the “Shares”) on the terms set forth in this agreement (the
“Agreement”). The Company agrees that whenever it determines to sell the Common
Stock directly to the Agents, as principal or otherwise other than as set forth
in Section 2 hereof, it will enter into a separate agreement, which will include
customary terms and conditions consistent with the representations, warranties
and provisions in this Agreement and which will be agreed upon by the parties
thereto (each, a “Terms Agreement”).

 

The Company has filed with the Securities and Exchange Commission (the
“Commission”) a shelf registration statement on Form S-3 (No. 333-216855),
including the related prospectus, covering the registration of various
securities, including the Shares, under the Securities Act of 1933, as amended
(the “1933 Act”) (the “Base Prospectus”). Such registration statement is
effective under the 1933 Act. Promptly after execution and delivery of this
Agreement, the Company will prepare and file a Prospectus Supplement (as defined
below) with respect to the Shares in accordance with the provisions of Rule 430B
(“Rule 430B”) of the rules and regulations of the Commission under the 1933 Act
(the “1933 Act Regulations”) and paragraph (b) of Rule 424 (“Rule 424(b)”) of
the 1933 Act Regulations. Any information included in such Prospectus Supplement
that was omitted from such registration statement at the time it became
effective but that is deemed to be part of such registration statement at the
time it became effective pursuant to Rule 430B is referred to as “Rule 430B
Information.” The shelf registration statement, at any given time, including any
amendments thereto, including post-effective amendments, the exhibits and any
schedules thereto at such time, the documents incorporated by reference therein
and the documents otherwise deemed to be a part thereof or included therein by
the 1933 Act, is referred to herein as the “Registration Statement.” The term
“Effective Date” shall mean each date that the Registration Statement and any
post-effective amendment or amendments thereto became or become effective. The
term “Prospectus” means the prospectus supplement to the Base Prospectus that
describes the Shares and the offering thereof (the “Prospectus Supplement”)
filed with the Commission pursuant to Rule 424(b) under the 1933 Act, together
with the Base Prospectus, in the form used by the Agents in connection with the
sale of the Shares from time to time. The Company will furnish to each of the
Agents, for use by the Agents, copies of the Prospectus included as part of such
Registration Statement, as supplemented by the Prospectus Supplement, relating
to the Shares. Any registration statement filed pursuant to Rule 462(b) of the
1933 Act Regulations is herein referred to as a “Rule 462(b) Registration
Statement,” and after such filing the term “Registration Statement” shall
include the last filed Rule 462(b) Registration Statement.

 



 

 

 

For purposes of this Agreement, all references to the Registration Statement,
the Prospectus Supplement, the Prospectus, any Issuer- Represented Free Writing
Prospectus (as hereinafter defined) or any amendment or supplement to any of the
foregoing shall be deemed to include the copy, if any, filed with the Commission
pursuant to its Electronic Data Gathering, Analysis and Retrieval system
(“EDGAR”).

 

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included”, “stated”, “disclosed” or
“described” (or other references of like import) in the Registration Statement,
the Prospectus Supplement or the Prospectus shall be deemed to mean and include
all such financial statements and schedules and other information which is
incorporated or deemed to be incorporated by reference in, or otherwise deemed
by the 1933 Act Regulations to be a part of or included in, the Registration
Statement, the Prospectus Supplement or the Prospectus, as the case may be.

 

For the purpose of this Agreement, the term “subsidiary” or “subsidiaries” shall
include each direct or indirect subsidiary of the Company listed on Schedule II
hereto.

 

1.                  (a) The Company represents and warrants to each of the
Agents, as of the date hereof, each Representation Date (as defined in
Section 5(o) below), each Applicable Time (as defined in Section 1(a)(v) below)
and each Delivery Date (as defined in Section 2(i) below), and agrees with each
of the Agents, as follows:

 

(i)                 (A)(1) At the time of filing the Registration Statement,
(2) as of the date hereof, and (3) as of each Applicable Time and Delivery Date,
the Company satisfied the registrant eligibility requirements for the use of
Form S-3 under the 1933 Act that were in effect prior to October 21, 1992, and
(B) at the date hereof, the Company was not an “ineligible issuer” as defined in
Rule 405 of the 1933 Act Regulations. The Company has filed with the Commission
the Registration Statement on Form S-3, including a Base Prospectus for
registration under the 1933 Act of the offering and sale of the Shares, each in
the form previously delivered to the Agents. Such Registration Statement has
been declared effective by the Commission and the Shares have been registered
under the Registration Statement in compliance with the requirements for the use
of Form S-3. The Company has not received from the Commission any notice
pursuant to Rule 401(g) of the 1933 Act Regulations objecting to the Company’s
use of Form S-3. Although the Base Prospectus may not include all the
information with respect to the Shares and the offering thereof required by the
1933 Act and the 1933 Act Regulations to be included in the Prospectus, the Base
Prospectus includes all such information required by the 1933 Act and the 1933
Act Regulations to be included therein as of the Effective Date. The Company has
complied to the Commission’s satisfaction with all requests of the Commission
for additional or supplemental information, to the extent the Commission has
requested such information in conjunction with the filing of the Registration
Statement or otherwise; and no stop order suspending the effectiveness of the
Registration Statement has been issued and no proceeding for that purpose has
been initiated or, to the knowledge of the Company, threatened by the
Commission. Promptly after the execution of this Agreement, the Company will
file with the Commission pursuant to Rules 415 and 424(b)(2) or (5) of the 1933
Act Regulations the Prospectus Supplement to the Base Prospectus included in
such Registration Statement relating to the Shares and the offering thereof,
with such information as is required or permitted by the 1933 Act and as has
been provided to and approved by the Agents prior to the date hereof or, to the
extent not completed at the date hereof, containing only such specific
additional information and other changes (beyond that contained in the Base
Prospectus) as the Company has advised the Agents, prior to the date hereof,
will be included or made therein. If the Company has elected to rely on Rule
462(b) of the 1933 Act Regulations and the Rule 462(b) Registration Statement is
not effective, (x) the Company will file a Rule 462(b) Registration Statement in
compliance with, and that is effective upon filing pursuant to, Rule 462(b) and
(y) the Company has given irrevocable instructions for transmission of the
applicable filing fee in connection with the filing of the Rule 462(b)
Registration Statement, in compliance with Rule 111 of the 1933 Act Regulations,
or the Commission has received payment of such filing fee.

 



2

 

 

(ii)               At the time of the original filing of the Registration
Statement, at the earliest time thereafter that the Company or another offering
participant made a bona fide offer (within the meaning of Rule 164(h) of the
1933 Act Regulations) of the Shares and at each Representation Date, the Company
was not, is not and will not be an “ineligible issuer” as defined in Rule 405
under the 1933 Act.

 

(iii)             There are no contracts or other documents required to be
described in the Prospectus or to be filed as exhibits to the Registration
Statement which have not been described or filed as required. The Prospectus and
any amendment or supplements thereto delivered to the Agents for use in
connection with the offering of the Shares (whether to meet requests of
purchasers pursuant to Rule 173 of the 1933 Act Regulations or otherwise) was
identical to the electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T
under the 1933 Act.

 

(iv)             (A) at the respective times the Registration Statement, any
Rule 462(b) Registration Statement and any post-effective amendments thereto
became or becomes effective and as of the date hereof, the Registration
Statement, any Rule 462(b) Registration Statement and any amendments and
supplements thereto complied and will comply in all material respects with the
requirements of the 1933 Act and the 1933 Act Regulations and did not and will
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and (B) at the time the Prospectus or any amendments or
supplements thereto were filed and at each Applicable Time and Delivery Date,
neither the Prospectus nor any amendment or supplement thereto included,
includes or will include an untrue statement of a material fact or omitted,
omits or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that the representations and warranties in
clauses (A) and (B) above shall not apply to statements in or omissions from the
Registration Statement or the Prospectus made in reliance upon and in strict
conformity with information furnished to the Company in writing by the Agents
expressly for use in the Registration Statement or the Prospectus, it being
understood and agreed that the only such information provided by the Agents is
the Agent Information described in Section 8(b) hereof. No order preventing or
suspending the use of the Prospectus or any Issuer-Represented Free Writing
Prospectus has been issued by the Commission.

 

(v)               Each Issuer-Represented Free Writing Prospectus, as of its
issue date and at all subsequent times through the completion of the public
offer and sale of the Shares or until any earlier date that the Company notified
or notifies the Agents as described in Section 5(b), did not, does not and will
not include any material information that conflicted, conflicts or will conflict
with the information contained in the Registration Statement; provided, however,
that this representation and warranty shall not apply to any statements or
omissions made in reliance upon and in conformity with the Agent Information
provided by the Agents expressly for use therein.

 



3

 

 

As used in this Section 1(a)(v) and elsewhere in this Agreement:

 

“Applicable Time” means, with respect to any Shares, the time of sale of such
Shares pursuant to this Agreement or any relevant Terms Agreement.

 

“General Disclosure Package” means (i) the Prospectus, (ii) the
Issuer-Represented General Use Free Writing Prospectuses, if any, identified in
Schedule III hereto and (iii) any other Issuer-Represented Free Writing
Prospectus that the parties hereto shall hereafter expressly agree in writing to
treat as part of the General Disclosure Package.

 

“Issuer-Represented Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 of the 1933 Act Regulations (“Rule 433”),
relating to the Shares (including, without limitation, any such issuer free
writing prospectus that (i) is required to be filed with the Commission by the
Company, (ii) is a “road show that is a written communication” within the
meaning of Rule 433(d)(8)(i) of the 1933 Act Regulations, whether or not
required to be filed with the Commission or (iii) is exempt from filing pursuant
to Rule 433(d)(5)(i) of the 1933 Act Regulations because it contains a
description of the Shares or of the offering that does not reflect the final
terms), in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g) of the 1933 Act Regulations.

 

“Issuer-Represented General Use Free Writing Prospectus” means any
Issuer-Represented Free Writing Prospectus that is intended for general
distribution to prospective investors, as evidenced by its being specified in
Schedule III hereto.

 

“Issuer-Represented Limited-Use Free Writing Prospectus” means any
Issuer-Represented Free Writing Prospectus that is not an Issuer-Represented
General Use Free Writing Prospectus.

 

(vi)             The documents incorporated or deemed to be incorporated by
reference in the Registration Statement, the Prospectus and the General
Disclosure Package and from which information so incorporated by reference, at
the time they were or hereafter are filed with the Commission, complied, comply
and will comply in all material respects with the requirements of the Securities
Exchange Act of 1934, as amended (the “1934 Act”) and the rules and regulations
of the Commission thereunder (the “1934 Act Regulations”), and, when read
together with the other information in the Prospectus and the General Disclosure
Package, at the time the Registration Statement became effective, at the time
the Prospectus was or is issued, at each Applicable Time and at each Delivery
Date, did not, do not and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

(vii)           The consolidated financial statements of the Company, including
the related schedules and notes, filed with the Commission as part of the
Registration Statement and included in the Prospectus (the “Financial
Statements”) present fairly in all material respects the consolidated financial
position of the Company and its consolidated subsidiaries as of and at the dates
indicated and the consolidated results of their operations, changes in
stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified. The Financial Statements, unless
otherwise noted therein, have been prepared in conformity with generally
accepted accounting principles in effect in the United States (“GAAP”) applied
on a consistent basis throughout the periods involved, except as may be
expressly stated in the notes thereto. The selected financial data and the
summary financial information of the Company included in the Registration
Statement and the Prospectus present fairly in all material respects the
information therein and have been prepared on a basis consistent with that of
the audited consolidated financial statements contained in the Registration
Statement and the Prospectus. No other financial statements or supporting
schedules are required to be included in the Registration Statement and the
Prospectus. To the extent applicable, all disclosures contained in the
Prospectus regarding “non-GAAP financial measures” as such term is defined by
the rules and regulations of the Commission comply in all material respects with
Regulation G of the 1934 Act and the 1934 Act Regulations and Item 10(e) of
Regulation S-K. The interactive data in eXtensible Business Reporting Language
included in the Registration Statement, the General Disclosure Package and the
Prospectus presents fairly in all material respects the information included
therein and has been prepared in all material respects in accordance with the
Commission’s rules and guidelines applicable thereto.

 



4

 

 

(viii)         BKD LLP (“BKD”), the independent registered public accounting
firm that audited the financial statements of the Company and its subsidiaries
that are included in the Registration Statement and the Prospectus, are
independent public accountants as required by the 1933 Act and the 1933 Act
Regulations.

 

(ix)             The statistical and market-related data contained in the
Registration Statement, the General Disclosure Package and the Prospectus are
based on or derived from sources which the Company believes are reliable and
accurate in all material respects.

 

(x)               This Agreement has been duly authorized, executed and
delivered by the Company and, when duly executed by each of the Agents, will
constitute the valid and binding agreement of the Company enforceable against
the Company in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles and except as any indemnification or contribution
provisions thereof may be limited under applicable securities laws, banking laws
and public policy considerations.

 

(xi)             Since the date of the most recently dated audited consolidated
balance sheet contained in the Financial Statements, (A) (x) the Company and its
subsidiaries, considered as one enterprise, have not sustained any material loss
or material interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor dispute or
court or governmental action, order or decree, and there has not been any
material change in the capital stock or long-term debt of the Company and its
subsidiaries or (y) any material adverse change in or affecting the condition
(financial or other), business, properties, or consolidated results of
operations of the Company and its subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business (any such change
described in this clause (y), a “Material Adverse Effect”), in each case in this
clause (A) other than as set forth or disclosed or contemplated in the
Registration Statement, the General Disclosure Package and the Prospectus,
(B) there have been no transactions entered into by the Company or any of its
subsidiaries which are material with respect to the Company and its subsidiaries
considered as one enterprise, otherwise than as set forth or disclosed or
contemplated in the Registration Statement, the General Disclosure Package and
the Prospectus and (C) there has been no dividend or distribution of any kind
declared, paid or made by the Company on any class of its capital stock,
otherwise than as set forth or disclosed or contemplated in the Registration
Statement, the General Disclosure Package and the Prospectus.

 



5

 

 

(xii)           The Company and its subsidiaries have good and marketable title
to all real and personal property owned by them and material to the respective
businesses of the Company and its subsidiaries, in each case free and clear of
all mortgages, pledges, security interests, claims, restrictions, liens,
encumbrances and defects, except such as are described generally in the
Registration Statement, the General Disclosure Package and the Prospectus, or
such as do not materially affect the value of such properties taken as a whole
and do not materially interfere with the use made and proposed to be made of
such property by the Company and its subsidiaries or such as would not,
individually or in the aggregate, have a Material Adverse Effect. Any real
property and buildings held under lease by the Company and its subsidiaries and
material to the respective businesses of the Company and its subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company and its subsidiaries or would
not, individually or in the aggregate, have a Material Adverse Effect. Neither
the Company nor any subsidiary has received any written or oral notice of any
material claim of any sort that has been asserted by anyone adverse to the
rights of the Company or any subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease, except as would not, individually or in the
aggregate, have a Material Adverse Effect.

 

(xiii)         The Company is a registered financial holding company under the
Bank Holding Company Act of 1956, as amended (“BHCA”), and has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Delaware, with the corporate power and authority to own,
lease and operate its properties and to conduct its business as described in the
Registration Statement, the General Disclosure Package and the Prospectus and to
enter into and perform its obligations under this Agreement. The Company is duly
qualified as a foreign corporation to transact business and is in good standing
under the laws of each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to so qualify or to be in good
standing would not reasonably be expected to result in a Material Adverse
Effect.

 

(xiv)         Each significant subsidiary (as defined in Rule 405 under the
Securities Act) of the Company (each such significant subsidiary of the Company
being hereinafter referred to as a “Significant Subsidiary”) has been duly
incorporated or organized and is validly existing as a bank, corporation or
limited liability company, as the case may be, in good standing under the laws
of the jurisdiction of its incorporation or organization, has all requisite
power and authority to own, lease and operate its properties and to conduct its
business as described in the Registration Statement, the General Disclosure
Package and the Prospectus and is duly qualified as a foreign entity to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except in each case where the failure so to
qualify or to be in good standing would not result in a Material Adverse Effect.
The activities of the Significant Subsidiaries are permitted of subsidiaries of
a financial holding company under applicable law and the rules and regulations
of the Federal Reserve Board (the “FRB”). Except as otherwise disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus, all
of the issued and outstanding capital stock or membership interests of each
Significant Subsidiary has been duly authorized and validly issued, is fully
paid and non-assessable (to the extent applicable) and is owned by the Company,
directly or through subsidiaries, free and clear of any security interest,
mortgage, pledge, lien, encumbrance, claim or equity. None of the outstanding
shares of capital stock or membership interests of any Significant Subsidiary
was issued in violation of the preemptive or similar rights of any
securityholder of such Significant Subsidiary. There are no outstanding rights,
warrants or options to acquire or instruments convertible into or exchangeable
for any capital stock or equity securities of any of the Significant
Subsidiaries. Except as otherwise disclosed in the Registration Statement, the
General Disclosure Package and the Prospectus, no Significant Subsidiary of the
Company is currently prohibited, directly or indirectly, from paying any
dividends to the Company, from making any other distributions on such
Significant Subsidiary’s capital stock or common securities, from repaying to
the Company any loans or advances to such Significant Subsidiary from the
Company or from transferring any of such Significant Subsidiary’s property or
assets to the Company or any other subsidiary of the Company. The only
subsidiaries of the Company are the subsidiaries listed on Schedule II hereto.
As of the date hereof, the Bank is the only Significant Subsidiary and
depository institution subsidiary of the Company.

 



6

 

 

(xv)           All of the issued shares of capital stock of the Company have
been duly and validly authorized and issued, are fully paid and non-assessable
and have been issued in compliance with federal and state securities laws. None
of the outstanding shares of capital stock were issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company. The description of the Company’s
stock option, stock bonus and other equity compensation plans or compensation
arrangements and the options or other rights granted thereunder, set forth or
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus, accurately and fairly presents, in all material respects, the
information required to be described therein with respect to such plans,
arrangements, options and rights. Except as described in each of the
Registration Statement, the General Disclosure Package and Prospectus, there are
no outstanding rights (contractual or otherwise), warrants or options to
acquire, or instruments convertible into or exchangeable for, or agreements or
understandings with respect to the sale or issuance of, any shares of capital
stock of or other equity interest in the Company, other than in the ordinary
course of business, consistent with past practice, under the Company’s equity
compensation programs.

 

(xvi)         The Shares have been duly and validly authorized and, when issued,
delivered to and paid for by the Agents pursuant to this Agreement, will be
validly issued, fully paid and nonassessable, and will conform to the
description of the capital stock contained in each of the Registration
Statement, the General Disclosure Package and the Prospectus. The issuance of
the Shares is not subject to the preemptive or other similar rights of any
securityholder of the Company.

 

(xvii)       The issue and sale of the Shares by the Company and the compliance
by the Company with all of the provisions of this Agreement and the consummation
by the Company of the transactions herein contemplated have been duly authorized
by all necessary corporate action of the Company and do not and will not,
whether with or without the giving of notice or passage of time or both,
(A) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default or result in a Repayment Event (as
defined below) under, any indenture, mortgage, deed of trust, loan agreement or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, (B) result in any violation of the provisions of the certificate of
incorporation, certificate of organization, certificate of formation, articles
of incorporation, articles of association, or charter (as applicable), bylaws or
other governing documents of the Company or any of its subsidiaries, or
(C) result in any violation of any statute or any order, rule or regulation of
any federal, state, local or foreign court, arbitrator, regulatory authority or
governmental agency or body (each a “Governmental Entity”) having jurisdiction
over the Company or any of its subsidiaries or any of their properties, except
for, in the case of clauses (A) and (C) those conflicts, breaches, violations,
defaults or Repayment Events that would not reasonably be expected to result in
a Material Adverse Effect. No consent, approval, authorization, order,
registration or qualification of or with any such court or Governmental Entity
is required for the issue and sale of the Shares, the performance by the Company
of its obligations hereunder or the consummation by the Company of the
transactions contemplated by this Agreement, except the registration under the
1933 Act of the Shares and except as may be required under the rules and
regulations of the NASDAQ Global Market (“NASDAQ”) or the Financial Industry
Regulatory Authority (“FINRA”) and such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws in connection with the purchase and distribution of the Shares by
the Agents. As used herein, a “Repayment Event” means any event or condition,
the occurrence or existence of which gives the holder of any note, debenture or
other evidence of indebtedness (or any person acting on such holder’s behalf)
the right to require the repurchase, redemption or repayment of all or a portion
of such indebtedness by the Company or any subsidiary prior to its scheduled
maturity.

 



7

 

 

(xviii)     Neither the Company nor any of its subsidiaries is (A) in violation
of its certificate of incorporation, certificate of organization, certificate of
formation, articles of incorporation, articles of association or charter (as
applicable), bylaws or other governing documents or (B) in breach, violation or
default (with or without notice or lapse of time or both) of any obligation,
agreement, covenant or condition contained in any indenture, mortgage, deed of
trust, loan or credit agreement, note, lease or other agreement or instrument to
which it is a party or by which it or any of its properties may be bound or to
which any of the property or assets of the Company or any subsidiary is subject
except in each case for such breaches, violations or defaults that would not
result in a Material Adverse Effect.

 

(xix)         Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, the Company and its subsidiaries have
conducted and are conducting their respective businesses in compliance in all
material respects with all federal, state, local and foreign statutes, laws,
rules, regulations, decisions, directives and orders and administrative and
court decrees applicable to them (including, without limitation, all regulations
and orders of, or agreements with, the FRB, the Office of the Comptroller of the
Currency (“OCC”), the Federal Deposit Insurance Corporation (the “FDIC”), and
the Commission, the Equal Credit Opportunity Act, the Fair Housing Act, the
Community Reinvestment Act, the Home Mortgage Disclosure Act, all other
applicable fair lending laws or other laws relating to discrimination and the
Bank Secrecy Act and Title III of the USA Patriot Act), and neither the Company
nor any of its subsidiaries has received any written or oral communication from
any Governmental Entity asserting that the Company or any of its subsidiaries is
not in compliance with any such statute, law, rule, regulation, decision,
directive or order that would reasonably be expected to result in a Material
Adverse Effect.

 

(xx)           Except as disclosed in each of the Registration Statement, the
General Disclosure Package and the Prospectus, there are no legal or
governmental actions or suits, investigations, inquiries or proceedings before
or by any court or Government Entity, now pending or, to the knowledge of the
Company, threatened, to which the Company or any of its subsidiaries is a party
or of which any property of the Company or any of its subsidiaries is the
subject (A) that is required to be disclosed in the Registration Statement by
the 1933 Act or the 1933 Act Regulations and is not disclosed therein or
(B) which, if not disclosed in the Registration Statement, if determined
adversely to the Company or any of its subsidiaries, would be reasonably
expected to result, individually or in the aggregate, in a Material Adverse
Effect. All pending legal or governmental proceedings to which the Company or
any of its subsidiaries is a party or of which any of their property is the
subject which are not described in the Registration Statement, including
ordinary routine litigation incidental to their respective businesses, are not
reasonably expected to result, individually or in the aggregate, in a Material
Adverse Effect, and there are no contracts or documents of the Company or any of
its subsidiaries which would be required by the 1933 Act or the 1933 Act
Regulations to be described in the Registration Statement or to be filed as
exhibits thereto which have not been so described or filed.

 



8

 

 

(xxi)         Each of the Company and its subsidiaries (A) possesses all
permits, licenses, approvals, consents and other authorizations (collectively,
“Governmental Licenses”) of any Governmental Entity and has made all filings,
applications and registrations with, any Governmental Entity, in each case,
necessary to permit the Company or such subsidiary to conduct the business now
operated by the Company or such subsidiary, and (B) is in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
to so possess, file, apply, register or comply would not, individually or in the
aggregate, have a Material Adverse Effect. All of the Governmental Licenses
currently held by the Company or any of its subsidiaries are valid and in full
force and effect, except where the invalidity of such Governmental Licenses or
the failure of such Governmental Licenses to be in full force and effect would
not, individually or in the aggregate, have a Material Adverse Effect, and
neither the Company nor any of its subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such material
Governmental Licenses, except where any such proceeding would not, individually
or in the aggregate, have a Material Adverse Effect. Neither the Company nor any
its subsidiaries have failed to file with applicable regulatory authorities any
statement, report, information or form required by any applicable law,
regulation or order, except where the failure to so file in compliance would
not, individually or in the aggregate, have a Material Adverse Effect; all such
filings were in compliance in all material respects with applicable laws when
filed and no material deficiencies have been asserted in writing by any
regulatory commission, agency or authority with respect to any such filings or
submissions.

 

(xxii)       Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus and except as would not, individually or
in the aggregate, result in a Material Adverse Effect, (A) neither the Company
nor any of its subsidiaries is in violation of any federal, state or local
statute, law, rule, regulation, ordinance, or code or any applicable judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent, decree or judgment, relating to pollution or protection of human
health, the environment (including, without limitation, ambient air, surface
water, groundwater, land surface or subsurface strata) or wildlife, including,
without limitation, laws and regulations relating to the release or threatened
release of chemicals, pollutants, contaminants, wastes, toxic substances,
hazardous substances, petroleum or petroleum products, asbestos-containing
materials or mold (collectively, “Hazardous Materials”) or to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials (collectively, “Environmental Laws”), (B) each
of the Company and its subsidiaries has all material permits, authorizations and
approvals required to be held by it under any applicable Environmental Laws and
each such of the Company and its subsidiaries are in compliance with the
requirements of each such permit, authorization and approval held by it,
(C) there are no pending or, to the knowledge of the Company, threatened
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of noncompliance or violation, investigation or
proceedings relating to any Environmental Law against the Company or any of its
subsidiaries, and (D) there are no events or circumstances that would reasonably
be expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or Governmental Entity, against
or affecting the Company or any of its subsidiaries relating to Hazardous
Materials or any Environmental Laws.

 



9

 

 

(xxiii)     The Company and each of its subsidiaries own or possess adequate
rights to use or can acquire on reasonable terms ownership or rights to use all
patents, patent applications, patent rights, licenses, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights and know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures and
excluding generally commercially available “off the shelf” software programs
licensed pursuant to shrink wrap or “click and accept” licenses) and licenses
(collectively, “Intellectual Property”) necessary for the conduct of their
respective businesses, except in each case where the failure to own or possess
such rights would not, individually or in the aggregate, result in a Material
Adverse Effect, and have not received any notice of any claim of infringement or
conflict with, any such rights of others or any facts or circumstances that
would render any Intellectual Property invalid or inadequate to protect the
interest of the Company or any of its subsidiaries therein, except in each case
where such infringement or conflict (if the subject of any unfavorable decision,
ruling or finding) or invalidity or inadequacy, individually or in the
aggregate, would not result in a Material Adverse Effect.

 

(xxiv)     No relationship, direct or indirect, exists between or among the
Company or any of its subsidiaries on the one hand, and the directors, officers,
shareholders, customers or suppliers of the Company or any of its subsidiaries
on the other hand, which is required to be disclosed in the Registration
Statement, the General Disclosure Package and the Prospectus by the 1933 Act,
1933 Act Regulations, the 1934 Act or the 1934 Act Regulations which has not
been so disclosed.

 

(xxv)       Neither the Company nor any of its subsidiaries is, or after giving
effect to the offering and sale of the Shares, and after receipt of payment for
the Shares and the application of the net proceeds as described in each of the
Registration Statement, the General Disclosure Package and the Prospectus, will
be an “investment company,” as such term is defined in the Investment Company
Act of 1940, as amended (the “Investment Company Act”).

 

(xxvi)     The Company is in compliance in all material respects with the
provisions of the Sarbanes-Oxley Act and the rules and regulations of the
Commission thereunder applicable to the Company and the Company is in compliance
in all material respects with the applicable rules and regulations of NASDAQ.
The Company has taken no action designed to, or likely to have the effect of,
terminating the listing of the Company’s common stock on the NASDAQ Global
Market, nor has the Company received notification that NASDAQ is contemplating
terminating such listing. There is no requirement to receive the approval of the
NASDAQ for the Shares to be listed on the NASDAQ Global Market.

 

(xxvii)   Neither the Company nor any of its subsidiaries, nor to the knowledge
of the Company, any affiliates of the Company or its subsidiaries, has taken or
will take, directly or indirectly, any action designed to or that would be
reasonably expected to cause or result in stabilization or manipulation of the
price of any securities of the Company to facilitate the sale or resale of the
Shares.

 

(xxviii) None of the Company, its subsidiaries and, to the knowledge of the
Company, their respective directors, officers, employees and agents and other
persons, in each case, acting on behalf of the Company or any of its
subsidiaries has (A) used any corporate funds of the Company or any of its
subsidiaries for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity, (B) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds of the Company or any of its subsidiaries, (C) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977, or
(D) made any bribe, illegal rebate, payoff, influence payment, kickback or other
unlawful payment.

 



10

 

 

(xxix)     The Company and its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization, (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets, (C) access to assets is permitted only in accordance
with management’s general or specific authorization, and (D) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company and each of its subsidiaries maintain a system of internal control over
financial reporting (as such term is defined in Rule 13a-15(f) and Rule
15d-15(f) under the 1934 Act), that complies with the requirements of the 1934
Act, as applicable to them; the Company’s internal control over financial
reporting is effective; and since the end of the Company’s most recent audited
fiscal year, there has been (X) no material weakness in the Company’s internal
control over financial reporting (whether or not remediated) and (Y) no change
in the Company’s internal control over financial reporting that has materially
affected adversely, or is reasonably likely to materially affect adversely, the
Company’s internal control over financial reporting.

 

(xxx)       The Company maintains “disclosure controls and procedures” (as such
term is defined in Rule 13a-15(e) and Rule 15d-15(f) under the 1934 Act) that
comply with the requirements of the 1934 Act that are applicable to an issuer
that has a class of securities registered under Section 12 of the 1934 Act.

 

(xxxi)        Except as described in the Registration Statement, the General
Disclosure Package and the Prospectus, none of the Company, the Bank or any of
their subsidiaries is in violation of any order or directive from the FRB, the
OCC, the FDIC, the Commission or any regulatory authority to make any material
change in the method of conducting its respective businesses. Except as
disclosed in the Registration Statement, the General Disclosure Package and the
Prospectus, neither the Company nor any of its subsidiaries is subject or is
party to, or has received any notice or advice that any of them may become
subject or party to, any investigation with respect to, any corrective,
suspension or cease-and-desist order, agreement, consent agreement, memorandum
of understanding or other regulatory enforcement action, proceeding or order
with or by, or is a party to any commitment letter, or is subject to any
directive by, or has been a recipient of any supervisory letter from any
Regulatory Agency (as defined below) that, in each case, currently relates to or
restricts in any respect the conduct of their business or that in any manner
relates to capital adequacy, credit policies or management, nor at the request
or direction of any Regulatory Agency has the Company or any of its subsidiaries
adopted any board resolution that is reasonably likely to have a Material
Adverse Effect (each, a “Regulatory Agreement”), nor has the Company or any of
its subsidiaries been advised by any Regulatory Agency that such Regulatory
Agency is considering issuing or requesting any such Regulatory Agreement or any
such Regulatory Agreement is pending or, to the knowledge of the Company,
threatened. Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, the Company and its subsidiaries are each
in compliance with any Regulatory Agreements, and there is no unresolved
violation, criticism or exception by any Regulatory Agency with respect to any
report or statement relating to any examinations of the Company or any of its
subsidiaries which, in the reasonable judgment of the Company, currently results
in or is expected to result in a Material Adverse Effect. As used herein, the
term “Regulatory Agency” means any Governmental Entity having supervisory or
regulatory authority with respect to the Company or any of its subsidiaries,
including, but not limited to, any federal or state agency charged with the
supervision or regulation of depositary institutions or holding companies of
depositary institutions, or engaged in the insurance of depositary institution
deposits.

 



11

 

 

(xxxii)         Except as would not be expected to have a Material Adverse
Effect, each “employee benefit plan” (as defined under the Employee Retirement
Income Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (collectively, “ERISA”)) established or maintained by
the Company, its subsidiaries or their “ERISA Affiliates” (as defined below) is
in compliance with ERISA; no “reportable event” (as defined under ERISA) has
occurred or is reasonably expected to occur with respect to any “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates for which notice to the Pension Benefit Guaranty
Corporation is required. “ERISA Affiliate” means, with respect to the Company or
a subsidiary, any member of any group of organizations described in
Section 414(b), (c), (m) or (o) of the Internal Revenue Code of 1986, as
amended, and the regulations and published interpretations thereunder (the
“Code”) of which the Company or such subsidiary is a member. The fair market
value of the assets of each ERISA Affiliate defined benefit pension plan exceeds
the present value of such plan’s “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), and no ERISA Affiliate defined benefit pension
plan has an “accumulated funding deficiency” (as defined in Section 302 of
ERISA). None of the Company, its subsidiaries nor any of their ERISA Affiliates
has incurred or reasonably expects to incur any liability under (A) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan” or (B) Sections 412, 4971 or 4975 of the Code. Each “employee benefit
plan” established or maintained by the Company, its subsidiaries or any of their
ERISA Affiliates that is intended to be qualified under Section 401(a) of the
Code has received a favorable determination or opinion letter from the Internal
Revenue Service regarding its qualification under such section and, to the
knowledge of the Company, its subsidiaries and its ERISA affiliates, nothing has
occurred whether by action or failure to act, which would cause the loss of such
qualification.

 

(xxxiii)       The Company and its subsidiaries, taken as a whole, are insured
by insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company reasonably believes are prudent and customary
in the business in which the Company and its subsidiaries are engaged. Neither
the Company nor any of its subsidiaries has any reason to believe that it will
not be able to obtain insurance coverage from insurers similar to their current
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect. To the knowledge of the Company, neither the
Company nor any subsidiary has been denied any material insurance coverage which
it has sought or for which it has applied in any instance in which such
insurance coverage was offered by the carrier from which the Company or such
subsidiary sought such coverage or to which it applied for such coverage.

 

(xxxiv)       At the Delivery Date, all stock transfer or other taxes (other
than income taxes) that are required to be paid in connection with the sale and
transfer of the Shares will have been fully paid or provided for by the Company
and all laws imposing taxes in connection with the sale and transfer of the
Shares will have been fully complied with.

 



12

 

 

(xxxv)         The Company and its subsidiaries have (i) filed all necessary
federal, state and foreign income and franchise tax returns that they are
required to have filed or have properly requested extensions of the deadline for
the filing therefor and all such tax returns as filed are true, complete and
correct in all material respects and (ii) have paid all taxes required to be
paid by any of them, other than such taxes as may be paid at a later date
without any penalty or fine and except for any such tax, assessment, fine or
penalty that is currently being contested in good faith by appropriate actions
and, in the case of each of clause (i) and (ii), except as set forth in the
Registration Statement, the General Disclosure Package and the Prospectus and
except for such taxes, assessments, fines or penalties, the nonpayment or late
payment of which would not, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect.

 

(xxxvi)       Except as set forth in the Registration Statement, the General
Disclosure Package and the Prospectus, no labor dispute with the employees of
the Company or any subsidiary exists or, to the knowledge of the Company, is
imminent, which, in any case, would reasonably be expected to result in a
Material Adverse Effect.

 

(xxxvii)     Except as disclosed in the Registration Statement, the General
Disclosure Package and the Prospectus, the operations of the Company and its
subsidiaries are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, money laundering statutes applicable to the Company and its
subsidiaries, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
governmental agency (collectively, the “Money Laundering Laws”), and no action,
suit or proceeding by or before any court or governmental agency, authority or
body or any arbitrator involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company, threatened.

 

(xxxviii)   The Company has not distributed and, prior to the later to occur of
(i) the Delivery Date and (ii) completion of the distribution of the Shares,
will not distribute any offering materials in connection with the offering and
sale of the Shares other than the Registration Statement, the Prospectus and,
subject to compliance with the terms and conditions herein, any
Issuer-Represented Free Writing Prospectus.

 

(xxxix) No forward-looking statement (within the meaning of Section 27A of the
1933 Act and Section 21E of the 1934 Act) contained in the Registration
Statement, the General Disclosure Package, the Prospectus and any
Issuer-Represented Free Writing Prospectus has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

 

(xl)             Neither the Company nor any of its subsidiaries has
participated in any reportable transaction, as defined in Treasury Regulation
Section 1.6011-(4)(b)(1).

 

(xli)           Each of the Company and its subsidiaries has good and marketable
title to all securities held by it (except securities sold under repurchase
agreements, pledged to secure deposits or derivative contracts or held in any
fiduciary or agency capacity) free and clear of any lien, claim, charge, option,
encumbrance, mortgage, pledge or security interest or other restriction of any
kind, except to the extent such securities are pledged in the ordinary course of
business consistent with prudent business practices to secure obligations of the
Company or any of its subsidiaries and except for such defects in title or
liens, claims, charges, options, encumbrances, mortgages, pledges or security
interests or other restrictions of any kind that would not, individually or in
the aggregate, result in a Material Adverse Effect. The value of such securities
as reflected in the accounting records of the Company and its subsidiaries has
been determined in accordance with GAAP.

 



13

 

 

(xlii)         Any and all material swaps, caps, floors, futures, forward
contracts, option agreements (other than employee stock options) and other
derivative financial instruments, contracts or arrangements, whether entered
into for the account of the Company or one of its subsidiaries or for the
account of a customer of the Company or one of its subsidiaries, were entered
into in the ordinary course of business and in accordance with prudent business
practice and applicable laws, rules, regulations and policies of all applicable
regulatory agencies and with counterparties believed to be financially
responsible at the time of execution of such instruments, contracts or
arrangements. The Company and each of its subsidiaries have duly performed all
of their respective obligations thereunder to the extent that such obligations
to perform have accrued, and there are no breaches, violations or defaults or
allegations or assertions of such by any party thereunder, except for such
breaches, violations, defaults, allegations or assertions that, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

 

(xliii)       Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company is (a) currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”) or (b) located, organized or
resident in a country or territory that is the subject of such sanctions
(including, without limitation, Crimea, Cuba, Iran, North Korea, Sudan and
Syria). The Company will not, directly or indirectly, use the proceeds of the
offering contemplated hereby, or lend, contribute or otherwise make available
such proceeds to any of its subsidiaries, any joint venture partner of the
Company or any of its subsidiaries or any other person or entity, for the
purpose of financing the activities of any person, or engage in dealings or
transactions with any person, or in any country, or territory, subject to any
U.S. sanctions administered by OFAC in violation of such sanctions.

 

(xliv)       Except as described in the Registration Statement, General
Disclosure Package and the Prospectus, there are no material off-balance sheet
transactions, arrangements, obligations (including contingent obligations), or
any other relationships with unconsolidated entities or other persons to which
the Company or any of its subsidiaries is a party, that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(b)               The Bank represents and warrants to the Agents, as of the date
hereof, each Representation Date (as defined in Section 5(o) below), each
Applicable Time (as defined to in Section 1(a)(v) hereof) and each Delivery Date
(as defined in Section 2(i) below), and agrees with the Agents, as follows:

 

(i)                 The Bank has been duly chartered and is validly existing as
a national bank in good standing under the laws of the jurisdiction of its
organization, with the corporate power and authority to own, lease and operate
its properties and to conduct its business as described in the Prospectus and to
enter into and perform its obligations under this Agreement. The Bank is the
only depository institution subsidiary of the Company and the Bank is a member
in good standing of the Federal Home Loan Bank System. The Bank is duly
qualified as a foreign corporation to transact business and is in good standing
in each other jurisdiction in which such qualification is required, whether by
reason of the ownership or leasing of property or the conduct of business,
except where the failure to so qualify or to be in good standing would not
reasonably be expected to result in a Material Adverse Effect. The activities of
the Bank and its subsidiaries are permitted under the laws and regulations of
the OCC and the deposit accounts in the Bank are insured up to the applicable
limits by the FDIC and no proceeding for the termination or revocation of such
insurance is pending or, to the knowledge of the Bank, threatened against the
Bank.

 



14

 

 

(ii)               The Bank is not in violation of its charter or bylaws or in
default in the performance or observance of any obligation, agreement, covenant
or condition contained in any indenture, mortgage, deed of trust, loan
agreement, note, lease or other agreement or instrument to which it is a party
or by which it or any of its properties may be bound or to which any of the
property or assets of the Bank is subject except for such defaults that would
not be expected to result in a Material Adverse Effect. This Agreement has been
duly authorized, executed and delivered by the Bank and, when duly executed by
the Agents, will constitute the valid and binding agreement of the Bank,
enforceable against the Bank in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting creditors’ rights generally or by
general equitable principles and except as any indemnification or contribution
provisions thereof may be limited under applicable securities, banking laws and
public policy considerations. The Bank has the full power and authority to enter
into this Agreement.

 

(iii)             The execution and delivery of this Agreement by the Bank and
the compliance and performance by the Bank with the provisions of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Bank and do not
and will not, whether with or without the giving of notice or passage or time or
both, conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default or result in a Repayment Event under, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Bank or any of its subsidiaries is a party or by which
the Bank or any of its subsidiaries is bound or to which any of the property or
assets of the Bank or any of its subsidiaries is subject, nor will such action
result in any violation of the provisions of the articles of association or
bylaws of the Bank or any statute or any order, rule or regulation of any
Governmental Entity having jurisdiction over the Bank or any of its subsidiaries
or any of their properties, except for those conflicts, breaches, violations,
defaults or Repayment Events that would not result in a Material Adverse Effect.

 

(c)                Any certificate signed by an officer of the Company or the
Bank and delivered to the Agents in connection with the offering of Shares shall
be deemed to be a representation and warranty by the Company and/or the Bank, as
applicable, to the Agents as to the matters set forth therein.

 

2.                  (a) On the basis of the representations, warranties and
agreements herein contained and subject to the terms and conditions set forth
herein, upon an Agent’s acceptance of the terms of a Placement Notice (as
defined in Section 2(b) below) or such other instructions provided by the
Company to such Agent pursuant to Section 2(b) or upon receipt by such Agent of
an Acceptance (as defined in Section 2(c) below), as the case may be, and unless
the sale of the Placement Shares (as defined in Section 2(b) below) described
therein has been declined, suspended or otherwise terminated in accordance with
the terms of this Agreement, the Company agrees to issue and sell through such
Agent, as sales agent, and each such Agent agrees, subject to the limitations
and provisions in this Section 2 or as may otherwise be agreed to between the
parties from time to time, to use its commercially reasonable efforts consistent
with its normal trading and sales practices to sell as sales agent for the
Company, the Shares. Sales of the Shares, if any, through the Agents acting as
sales agent will be made by means of ordinary brokers’ transactions or otherwise
at market prices prevailing at the time of sale, at prices related to prevailing
market prices or at negotiated prices.

 



15

 

 

(b)               The Shares are to be sold on a daily basis or otherwise as
shall be agreed to by the Company and the Agents on any day that is a trading
day for the NASDAQ Global Market (other than a day on which the NASDAQ Stock
Market is scheduled to close prior to its regular weekday closing time) (each, a
“Trading Day”), and the Company has instructed one of the Agents to make such a
sale. Prior to the commencement of the offering of the Shares, when the Company
wishes to issue and sell the Shares hereunder, it will notify one of the Agents
at least one “business day,” as defined in Rule 100 of Regulation M of the 1933
Act Regulations (a “Regulation M Business Day”), to the extent Regulation M is
applicable to the sale of such Shares, prior to the Trading Day on which sales
are desired to commence by e-mail notice (or other method mutually agreed to in
writing by the parties) containing the parameters in accordance with which it
desires the Shares to be sold, which shall at a minimum include the number of
Shares desired to be issued (the “Placement Shares”), a form of which is
attached hereto as Annex A (a “Placement Notice”). The Placement Notice shall
originate from any of the individuals from the Company set forth on Schedule I
(with a copy to each of the other individuals from the Company listed on such
schedule), and shall be addressed to each of the individuals from each of the
Agents set forth on Schedule I, as such Schedule I may be amended from time to
time. On any Trading Day that the Company wishes to issue and sell the Shares
hereunder (each, a “Placement”), the Company may instruct the Agent to whom the
Placement Notice was provided by telephone (confirmed promptly by telecopy or
email, which confirmation will be promptly acknowledged by such Agent), or such
other method mutually agreed to in writing by the parties, as to the maximum
number of Shares to be sold by such Agent on such day (in any event not in
excess of the number available for sale under the Prospectus and the currently
effective Registration Statement) and the minimum price per Share at which such
Shares may be sold.

 

(c)                If the Agent contacted by the Company pursuant to Section
2(b) wishes to accept such proposed terms included in the Placement Notice
(which such Agent may decline to do for any reason in its sole discretion) or,
following discussion with the Company, wishes to accept amended terms, such
Agent will, prior to 4:30 p.m. (New York City Time) on the business day
following the business day on which such Placement Notice is delivered to such
Agent, issue to the Company a notice by e-mail (or other method mutually agreed
to in writing by the parties) addressed to all of the individuals from the
Company and each of the Agents set forth on Schedule I) setting forth the terms
that such Agent is willing to accept. Where the terms provided in the Placement
Notice are amended as provided for in the immediately preceding sentence, such
terms will not be binding on the Company or such Agent until the Company
delivers to such Agent an acceptance by e-mail (or other method mutually agreed
to in writing by the parties) of all of the terms of such Placement Notice, as
amended (the “Acceptance”), which e-mail shall be addressed to all of the
individuals from the Company and such Agent set forth on Schedule I. The
Placement Notice (as amended by the corresponding Acceptance, if applicable)
shall be effective upon receipt by the Company of such Agent’s acceptance of the
terms of the Placement Notice or upon receipt by such Agent of the Company’s
Acceptance, as the case may be, unless and until (i) the entire amount of the
Placement Shares has been sold, (ii) in accordance with the notice requirements
set forth in the second sentence of Section 2(d) below, the Company terminates
the Placement Notice, (iii) the Company issues a subsequent Placement Notice
with parameters superseding those on the earlier dated Placement Notice,
(iv) this Agreement has been terminated under the provisions of Section 9 or
(v) either the Company or the Agents shall have suspended the sale of the
Placement Shares in accordance with the terms of this Agreement. It is expressly
acknowledged and agreed that neither the Company nor such Agent will have any
obligation whatsoever with respect to a Placement or any Placement Shares unless
and until the Company delivers a Placement Notice to such Agent and either
(A) such Agent accepts the terms of such Placement Notice or (B) where the terms
of such Placement Notice are amended, the Company accepts such amended terms by
means of an Acceptance pursuant to the terms set forth above, and then only upon
the terms specified in the Placement Notice (as amended by the corresponding
Acceptance, if applicable) and herein. In the event of a conflict between the
terms of this Agreement and the terms of a Placement Notice (as amended by the
corresponding Acceptance, if applicable), the terms of the Placement Notice (as
amended by the corresponding Acceptance, if applicable) will control.

 



16

 

 

(d)               Notwithstanding the foregoing, the Company shall not authorize
the issuance and sale of, and such Agent shall not be obligated to use its
commercially reasonable efforts to sell, any Shares (i) at a price lower than
the minimum price therefor authorized from time to time, or (ii) in a number in
excess of the aggregate number of shares or gross sale price of Shares
authorized from time to time to be issued and sold under this Agreement, in each
case, by the Company’s board of directors (the “Board”) or a duly authorized
committee or subcommittee thereof (the “Designated Subcommittee”), and notified
to such Agent in writing. In addition, the Company or such Agent may, upon
notice to the other party to the Placement Notice by telephone (confirmed
promptly by e-mail to those individuals specified on Schedule I), suspend or
terminate the offering of the Shares for any reason and at any time; provided,
however, that such suspension or termination shall not affect or impair the
parties’ respective obligations with respect to the Shares sold hereunder or
which an investor has agreed to purchase but which have not been delivered by
the Company and paid for by such investor as contemplated hereby, prior to the
giving of such notice.

 

(e)                Under no circumstances shall the aggregate gross sale price
or number of Shares sold pursuant to this Agreement exceed the aggregate gross
sale price or number of shares, as the case may be, of Common Stock (i) set
forth in the preamble paragraph of this Agreement, (ii) available for issuance
under the Prospectus and the then currently effective Registration Statement or
(iii) authorized from time to time to be issued and sold under this Agreement by
the Board or the Designated Subcommittee and notified to the Agents in writing.
In addition, under no circumstances shall any Shares be sold at a price lower
than the minimum price therefor authorized from time to time by the Board or the
Designated Subcommittee and notified to the Agents in writing. The Agents
covenant and agree not to make any sales of the Shares on behalf of the Company
other than as permitted by the terms of this Agreement.

 

(f)                Subject to the terms of the Placement Notice (as amended by
the corresponding Acceptance, if applicable) or such other instructions provided
by the Company to the Agents pursuant to Section 2(b), the Agents may sell
Placement Shares by any method permitted by law deemed to be an “at the market”
offering as defined in Rule 415 of the Act, including without limitation sales
made directly on the NASDAQ Global Market, on any other existing trading market
for the Common Stock or to or through a market maker. Subject to the terms of
the Placement Notice (as amended by the corresponding Acceptance, if applicable)
or such other instruction provided by the Company to the Agents pursuant to
Section 2(b), the Agents may also sell Placement Shares by any other method
permitted by law, including but not limited to privately negotiated transactions
subject to the approval of the Company. Notwithstanding anything to the contrary
herein and for a period of time beginning one Regulation M Business Day prior to
the time when the first sale pursuant to a Placement Notice occurs, to the
extent Regulation M is applicable, and continuing through the time such
Placement Notice is in effect, the Agents agree that in no event will it or any
of its affiliates engage in any market making, stabilization or other market or
trading activity with regard to the Shares if such activity would be prohibited
under Regulation M or other anti- manipulation rules under the 1933 Act or the
1934 Act.

 

(g)                The compensation payable to the Agents for sales of Shares
shall be equal to 2.0% of the aggregate purchase price of the Shares sold in the
offering. The remaining proceeds, after further deduction for any transaction
fees, transfer taxes or other similar fees, taxes or charges imposed by any
federal, state, local or other governmental, regulatory or self-regulatory
organization in respect of such sales, shall constitute the net proceeds to the
Company for such Shares (the “Net Proceeds”). The Agents shall notify the
Company as promptly as practicable if any deduction described in the preceding
sentence will be required.

 



17

 

 

(h)               The Agents shall provide written confirmation (which may be by
e-mail) to the Company following the close of trading on the NASDAQ Global
Market each day on which Shares are sold under this Agreement setting forth the
number of Shares sold on such day, the gross sales prices of the Shares, the
volume weighted average price for all sales of the Company’s common stock
(including the sale of the Shares pursuant to this Agreement) on such day, the
Net Proceeds to the Company and the compensation payable by the Company to the
Agents under this Agreement with respect to such sales.

 

(i)                 Settlement for sales of Shares will occur on the third or
second business day that is also a Trading Day following the trade date on which
such sales are made (such number of days to be in accordance with applicable
Commission requirements and industry standards), unless another date shall be
agreed to by the Company and the Agents (each such day, a “Delivery Date”). On
each Delivery Date, the Shares sold through the Agents for settlement on such
date shall be delivered by the Company to each of the Agents against payment of
the Net Proceeds from the sale of such Shares. Settlement for all Shares shall
be effected by book-entry delivery of Shares to each of the Agent’s accounts at
The Depository Trust Company against payment by the Agents of the Net Proceeds
from the sale of such Shares in same day funds delivered to an account
designated by the Company. If the Company or its transfer agent (if applicable)
shall default on its obligation to deliver Shares on any Delivery Date, the
Company shall (A) indemnify and hold each of the Agents harmless against any
loss, claim or damage arising from or as a result of such default by the Company
and (B) pay the Agents any commission to which they would otherwise be entitled
absent such default. If any Agent breaches this Agreement by failing to deliver
the applicable Net Proceeds on any Delivery Date for Shares delivered by the
Company, such Agent will pay the Company interest based on the effective
overnight federal funds rate until such Net Proceeds, together with such
interest, have been fully paid.

 

(j)                 The Company agrees that any offer to sell, any solicitation
of an offer to buy, or any sales of Shares or any other equity security of the
Company shall only be effected by or through the Agents, from the period
beginning one Regulation M Business Day prior to the time when the first sale
pursuant to a Placement Notice occurs, to the extent Regulation M is applicable,
and continuing through the time such Placement Notice is in effect; provided,
however, that the foregoing limitation shall not apply to (i) exercise of any
option, warrant, right or any conversion privilege set forth in the instrument
governing such security or any other security of the Company or (ii) sales
solely to employees or security holders of the Company or its subsidiaries, or
to a trustee or other person acquiring such securities for the accounts of such
persons.

 

(k)               The Company consents to the Agents trading in the Common Stock
for their own accounts and for the accounts of their clients at the same time as
sales of the Shares occur pursuant to this Agreement or pursuant to a Terms
Agreement.

 

(l)                 The Company acknowledges and agrees that (i) there can be no
assurance that the Agents will be successful in selling Shares, (ii) the Agents
may not solicit any offers to buy the Shares, (iii) the Agents will incur no
liability or obligation to the Company or any other person or entity if they do
not sell Shares for any reason other than a failure by the Agents to use
commercially reasonable efforts consistent with their normal trading and sales
practices to sell such Shares as required under this Section 2, subject to the
limitations and provisions in this Section 2 or as may otherwise be agreed to
between the parties from time to time and (iv) the Agents shall be under no
obligation to purchase Shares on a principal basis pursuant to this Agreement,
except as otherwise agreed by the Agents and the Company in a Terms Agreement.

 

(m)             At each Applicable Time, each Delivery Date and each
Representation Date, the Company and the Bank shall be deemed to have affirmed
each representation, warranty, covenant and other agreement contained in this
Agreement.

 



18

 

 

3.                  (a) If the Company wishes to issue and sell the Shares other
than as set forth in Section 2 of this Agreement (an “Alternative Placement”),
it will notify the Agents of the proposed terms of such Alternative Placement.
If the Agents, acting as principal or agent, wish to accept such proposed terms
and the Company wishes to enter into an Alternative Placement with the Agents
(which it may decline to do for any reason in its sole discretion) or, following
discussions with the Company wishes to accept amended terms, then the Agents and
the Company will enter into a Terms Agreement, setting forth the terms of such
Alternative Placement.

 

(b)               The terms set forth in a Terms Agreement will not be binding
on the Company or the Agents unless and until the Company and the Agents have
each executed such Terms Agreement accepting all of the terms of such Terms
Agreement. In the event of a conflict between the terms of this Agreement and
the terms of a Terms Agreement, the terms of such Terms Agreement will control.

 

4.                  (a) Notwithstanding any other provision of this Agreement,
(i) the Company shall not offer or sell, or request the offer or sale of, any
Shares, (ii) the Company, by notice to the Agents given by telephone (confirmed
promptly by e-mail), shall cancel any instructions for the offer or sale of
Shares, and (iii) the Agents shall not be obligated to offer or sell any Shares,
(x) unless otherwise agreed to in writing by the parties hereto (which agreement
may be contained in a Placement Notice or in such other instructions provided by
the Company to the Agents pursuant to Section 2(b)) during any period in which
the Company’s insider trading policy, as then in effect, would prohibit the
purchases or sales of the Common Stock by its officers or directors, (y) at any
time or during any period that the Company is in possession of material
non-public information, or (z) except as provided in Section 4(b) below, at any
time from and including the date (each, an “Announcement Date”) on which the
Company shall issue a press release containing, or shall otherwise publicly
announce, its earnings, revenues or other results of operations (each, an
“Earnings Announcement”) through and including the time that is twenty-four (24)
hours after the time that the Company files (a “Filing Time”) a Quarterly Report
on Form 10-Q or an Annual Report on Form 10-K that includes consolidated
financial statements as of and for the same period or periods, as the case may
be, covered by such Earnings Announcement. For purposes of this Section 4(a) and
Section 4(b) below, references to “twenty-four (24) hours” shall exclude any
hours in a day that is not a business day.

 

(b)               If the Company wishes to offer or sell Shares on any date
during the period from and including an Announcement Date through and including
the time that is twenty-four (24) hours after the corresponding Filing Time, the
Company shall (i) prepare and deliver to the Agents (with a copy to counsel to
the Agents) a Current Report on Form 8-K which shall include substantially the
same financial and related information as was set forth in the relevant Earnings
Announcement (other than any earnings projections or similar forward-looking
data) (each, an “Earnings 8-K”), in form and substance reasonably satisfactory
to the Agents, and obtain the consent of the Agents to the filing thereof (such
consent not to be unreasonably withheld or delayed), (ii) provide the Agents
with the officers’ certificate and accountants’ letter called for by
Section 5(o) and Section 5(q), respectively, and (iii) file such Earnings 8-K
with the Commission. If the Company fully satisfies the requirements of
clauses (i) through (iii) of this Section 4(b), then the provisions of
clause (ii) of Section 4(a) shall not be applicable for the period from and
after the time at which the foregoing conditions shall have been satisfied (or,
if later, the time that is twenty-four (24) hours after the time that the
relevant Earnings Announcement was first publicly released) through and
including the time that is twenty-four (24) hours after the Filing Time of the
relevant Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as the
case may be. For purposes of clarity, the parties hereto agree that (A) the
delivery of any officers’ certificate or accountants’ letter pursuant to this
Section 4(b) shall not relieve the Company from any of its obligations under
this Agreement with respect to any such Quarterly Report on Form 10-Q or Annual
Report on Form 10-K, as the case may be, including, without limitation, the
obligation to deliver officers’ certificates, accountants’ letters and legal
opinions and related letters as provided in Section 7 hereof, (B) this
Section 4(b) shall in no way affect the provisions of clause (x) of
Section 4(a), which shall have independent application and (C) the provisions of
this Section 4(b) shall in no way affect the Company’s ability to file, subject
to compliance with other applicable provisions of this Agreement, Current
Reports on Form 8-K relating to earnings or other matters.

 



19

 

 

5.                  The Company agrees with each of the Agents:

 

(a)                To prepare the Prospectus in a form approved by the Agents
and to file such Prospectus pursuant to Rule 424(b) of the 1933 Act Regulations
(without reliance on Rule 424(b)(8) of the 1933 Act Regulations) not later than
the Commission’s close of business on the second business day following the
execution and delivery of this Agreement, or, if applicable, such earlier time
as may be required by Rule 430B of the 1933 Act Regulations (or, if applicable,
Rule 430A of the 1933 Act Regulations); to make no further amendment or any
supplement to the Registration Statement or Prospectus which shall be reasonably
disapproved by the Agents promptly after reasonable notice thereof; to advise
the Agents, promptly after it receives notice thereof, of the time when any
amendment to the Registration Statement or any Rule 462(b) Registration
Statement has been filed or becomes effective or any supplement to the
Prospectus or any amended Prospectus has been filed and to furnish the Agents
with copies thereof; to advise the Agents, promptly after it receives notice
thereof, of the issuance by the Commission of any stop order or of any order
preventing or suspending the use of any Issuer-Represented Free Writing
Prospectus or Prospectus, of the suspension of the qualification of the Shares
for offering or sale in any jurisdiction, of the initiation or threatening of
any proceeding for any such purpose, or of any request by the Commission for the
amending or supplementing of the Registration Statement, any Issuer-Represented
Free Writing Prospectus or Prospectus (in each case, including any document
incorporated or deemed to be incorporated by reference therein) or for
additional information; and in the event of the issuance of any stop order or of
any order preventing or suspending the use of any Issuer-Represented Free
Writing Prospectus or Prospectus or suspending any such qualification, promptly
to use its reasonably efforts to obtain the withdrawal of such order.

 

(b)               During any period when the delivery of a prospectus is
required in connection with the offering or sale of Shares (including, without
limitation, pursuant to Rule 173(d) of the 1933 Act Regulations), if any event
shall have occurred as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading, or,
if for any other reason it shall be necessary to amend or supplement the
Prospectus (including, without limitation, any document incorporated by
reference therein) in order to comply with the 1933 Act, the 1934 Act, the 1933
Act Regulations or the 1934 Act Regulations, to notify the Agents and, upon its
request, file such document and prepare and furnish without charge to the Agents
as many copies as the Agents may from time to time reasonably request of an
amended or supplemented Prospectus (or incorporated document, as the case may
be) that will correct such statement or omission or effect such compliance. Upon
such notification, the Agents will cease selling the Shares on the Company’s
behalf pursuant to this Agreement and suspend the use of the Prospectus until
such amendment or supplement is filed; provided, however, that such suspension
or termination shall not affect or impair the parties’ respective obligations
with respect to the Shares sold hereunder or which an investor has agreed to
purchase but which have not been delivered by the Company and paid for by such
investor as contemplated hereby, prior to the giving of such notice.

 

(c)                Unless it obtains the prior written consent of the Agents,
and each Agent represents and agrees that, unless it obtains the prior written
consent of the Company, it has not made and will not make any offer relating to
the Shares that would constitute an “issuer free writing prospectus,” as defined
in Rule 433 of the 1933 Act Regulations, or that would otherwise constitute a
“free writing prospectus,” as defined in Rule 405 of the 1933 Act Regulations,
required to be filed with the Commission. Any such free writing prospectus
consented to by the Company and the Agents is hereinafter referred to as a
“Permitted Free Writing Prospectus.” The Company represents that it has treated
and agrees that it will treat each Permitted Free Writing Prospectus as an
“issuer free writing prospectus,” as defined in Rule 433, and has complied and
will comply with the requirements of Rule 433 applicable to any Permitted Free
Writing Prospectus, including timely filing with the Commission where required,
legending and record keeping.

 



20

 

 

(d)               Promptly from time to time, to take such commercially
reasonable action as the Agents may reasonably request to qualify the Shares for
offering and sale under the securities laws of such states and other
jurisdictions as the Agents may reasonably request and to comply with such laws
so as to permit the continuance of sales and dealings therein in such
jurisdictions for as long as may be necessary to complete the distribution of
the Shares, provided that in connection therewith the Company shall not be
required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction or subject itself to taxation in any such
jurisdiction if it is otherwise not so subject.

 

(e)                To the extent not previously delivered to the Agents, (i)
prior to 10:00 a.m., New York City time, on the New York Business Day next
succeeding the date of this Agreement during the period in which a prospectus is
required to be delivered under the 1933 Act, the 1934 Act, the 1933 Act
Regulations or the 1934 Act Regulations in connection with any sale of Shares
(including, without limitation, pursuant to Rule 173(d) of the 1933 Act
Regulations), to furnish the Agents with copies of the Prospectus in New York
City and Atlanta, Georgia in such quantities as the Agents may from time to time
reasonably request, (ii) if the delivery of a prospectus is required at any time
prior to the expiration of nine (9) months after the time of issue of the
Prospectus in connection with the offering or sale of the Shares and if at such
time any event shall have occurred as a result of which the Prospectus as then
amended or supplemented would include an untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made when such
Prospectus is delivered, not misleading, or, if for any other reason it shall be
necessary during such period to amend or supplement the Prospectus in order to
comply with the 1933 Act or the 1933 Act Regulations, to notify the Agents and
upon their request to prepare and furnish without charge to the Agents and to
any dealer in securities as many copies as the Agents may from time to time
reasonably request of an amended Prospectus or a supplement to the Prospectus
which will correct such statement or omission or effect such compliance, and
(iii) in case the Agents is required to deliver a prospectus in connection with
sales of any of the Shares at any time nine (9) months or more after the time of
issue of the Prospectus, upon its request, to prepare and deliver to the Agents
as many copies as the Agents may request of an amended or supplemented
Prospectus complying with Section 10(a)(3) of the 1933 Act.

 

(f)                To make generally available to its securityholders as soon as
reasonably practicable, an earnings statement of the Company and its
subsidiaries (which need not be audited) complying with Section 11(a) of the
1933 Act and the 1933 Act Regulations (including Rule 158).

 

(g)                Until completion of the distribution of the Shares or such
time as the Company is no longer subject to the requirements of the 1934 Act, to
file promptly all documents required to be filed with the Commission pursuant to
the 1934 Act and the 1934 Act Regulations within the time periods required by
the 1934 Act and the 1934 Act Regulations.

 

(h)               During a period of five (5) years from the date of the latest
effective date of the Registration Statement, to furnish to the Agents copies of
all reports or other communications (financial or other) furnished to all common
shareholders, and to deliver to the Agents as soon as they are available, copies
of any reports and financial statements furnished to or filed with the
Commission or any national securities exchange on which any class of securities
of the Company is listed; provided, however, that any such reports or
communications that have been furnished or filed with the Commission and are
available on its EDGAR system, or successor filings system thereto, shall be
deemed to have been furnished to the Agents.

 



21

 

 

(i)                 To use the net proceeds received by it from the sale of the
Shares pursuant to this Agreement in the manner specified in each of the General
Disclosure Package and the Prospectus under the caption “Use of Proceeds”.

 

(j)                 If the Company elects to rely on Rule 462(b) of the 1933 Act
Regulations, to file a Rule 462(b) Registration Statement with the Commission in
compliance with Rule 462(b) of the 1933 Act Regulations by 10:00 p.m.,
Washington, D.C. time, on the date of this Agreement, and the Company shall at
the time of filing either pay to the Commission the filing fee for the Rule
462(b) Registration Statement or give irrevocable instructions for the payment
of such fee pursuant to Rule 111(b) of the 1933 Act Regulations.

 

(k)               To comply in all material respects with all requirements of
the NASDAQ Global Market with respect to the issuance of the Shares and will use
its reasonable efforts to cause the Shares to be listed on the NASDAQ Global
Market and will file with the NASDAQ Global Market all documents and notices
required by the NASDAQ Global Market of companies that have securities that are
traded on the NASDAQ Global Market to effect such listing.

 

(l)                 If applicable, to file with the Commission such information
on Form 10-K or Form 10-Q as may be required by Rule 463 of the 1933 Act
Regulations.

 

(m)             To comply, and to use its reasonable efforts to cause the
Company’s directors and officers, in their capacities as such, to comply, in all
material respects, with all effective applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations thereunder.

 

(n)               To reasonably cooperate on a timely basis with any reasonable
due diligence request from, or review conducted by, the Agents or their counsel
from time to time in connection with offers and sales of Shares, including,
without limitation, and upon reasonable notice, providing information and making
available documents and senior corporate officers, during regular business hours
and at the Company’s principal offices and/or by telephone, as the Agents or
their counsel may reasonably request (each such process, a “Due Diligence
Process”).

 

(o)               Upon the commencement of the offering of Shares under this
Agreement, promptly after each (i) date the Registration Statement or the
Prospectus shall be amended or supplemented (other than (1) by an amendment or
supplement providing solely for the determination of the terms of the Shares,
(2) in connection with the filing of any report or other document under
Section 13, 14 or 15(d) of the 1934 Act or (3) by a prospectus supplement
relating to the offering of other securities (including, without limitation,
other shares of Common Stock)) (each such date, a “Registration Statement
Amendment Date”) and (ii) date on which the Company shall file (x) an Annual
Report on Form 10-K, Quarterly Report on Form 10-Q or Earnings 8-K or (y) an
amendment to any such document (each such date, a “Company Periodic Report
Date”) (each of the date of the commencement of the offering of Shares under
this Agreement and each Registration Statement Amendment Date and Company
Periodic Report Date is hereinafter referred to as a “Representation Date”), to
furnish or cause to be furnished to the Agents (with a copy to counsel to the
Agents) a certificate dated such Representation Date (or, in the case of an
amendment or supplement to the Registration Statement or the Prospectus
(including, without limitation, by the filing of an Annual Report on Form 10-K,
Quarterly Report on Form 10-Q or Earnings 8-K or any amendment thereto), the
date of the effectiveness of such amendment to the Registration Statement or the
date of filing with the Commission of such supplement or any such Form 10-K,
Form 10-Q, Earnings 8-K or amendment thereto, as the case may be), in a form
reasonably satisfactory to the Agents to the effect that the statements
contained in the certificates referred to in Section 7(i)and (j) of this
Agreement which were last furnished to the Agents are true and correct as of the
date of such certificates as though made at and as of the date of such
certificates (except that such statements shall be deemed to relate to the
Registration Statement, the Prospectus and the General Disclosure Package as
amended and supplemented to the date of such certificates) or, in lieu of such
certificates, a certificate of the same tenor as the certificates referred to in
Section 7(i) and (j), but modified as necessary to relate to the Registration
Statement, the Prospectus and the General Disclosure Package as amended and
supplemented to the date of such certificate. As used in this paragraph, to the
extent there shall be an Applicable Time on or following the applicable
Representation Date, “promptly” shall be deemed to be on or prior to the next
succeeding Applicable Time.

 



22

 

 

(p)               Upon the commencement of the offering of Shares under this
Agreement, and promptly after a Representation Date, to furnish or cause to be
furnished to the Agents (with a copy to counsel to the Agents), unless the
Agents otherwise agrees in writing, the written opinion and letter of counsel to
the Company, dated such Representation Date, in a form and substance reasonably
satisfactory to the Agents and their counsel, of the same tenor as the opinions
and letters referred to in Section 7(b) of this Agreement, but modified as
necessary to relate to the Registration Statement, the Prospectus and the
General Disclosure Package as amended and supplemented to the date of such
opinion and letter or, in lieu of such opinion and letter, counsel last
furnishing any such opinion and letter to the Agents shall furnish the Agents
with a letter substantially to the effect that the Agents may rely on such
counsel’s last opinion and letter to the same extent as though each were dated
the date of such letter authorizing reliance (except that statements in such
last opinion and letter shall be deemed to relate to the Registration Statement,
the Prospectus and the General Disclosure Package as amended and supplemented to
the date of such letter authorizing reliance). As used in this paragraph, to the
extent there shall be an Applicable Time on or following the applicable
Representation Date, “promptly” shall be deemed to be on or prior to the next
succeeding Applicable Time. Solely for the purposes of this paragraph, the term
“Representation Date” shall not include the date of filing of any Earnings 8-K
or any amendment thereto.

 

(q)               Upon the commencement of the offering of Shares under this
Agreement, and promptly after a Representation Date, to cause BKD, or other
independent accountants reasonably satisfactory to the Agents, to furnish to the
Agents (with a copy to counsel to the Agents), unless the Agents otherwise agree
in writing, a letter, dated such Representation Date, in form reasonably
satisfactory to the Agents and its counsel, of the same tenor as the letter
referred to in Section 7(d) hereof, but modified as necessary to relate to the
Registration Statement, the Prospectus and the General Disclosure Package as
amended and supplemented to the date of such letter. As used in this paragraph,
to the extent there shall be an Applicable Time on or following the applicable
Representation Date, “promptly” shall be deemed to be on or prior to the next
succeeding Applicable Time.

 

(r)                 To not, and to cause its subsidiaries not to, and to use
reasonable efforts to cause its affiliates and any person acting on their behalf
not to, directly or indirectly, (i) take any action designed to or that has
constituted or that reasonably would be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company or
(ii) sell, bid for or purchase the Shares to be issued and sold pursuant to this
Agreement, or pay anyone any compensation for soliciting purchases of the Shares
to be issued and sold pursuant to this Agreement other than the Agents.

 

(s)                During the pendency of any Placement Notice (as amended by
the corresponding Acceptance, if applicable) given hereunder, (i) to provide the
Agents notice no less than one Regulation M Business Day, to the extent
Regulation M is applicable, before it or any of its subsidiaries or any person
acting on their behalf, directly or indirectly, offers to sell, contracts to
sell, sells, grants any option to sell or otherwise disposes of any Common Stock
(other than Shares offered pursuant to the provisions of this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire Common Stock; provided, that no such restriction
shall apply in connection with (1) the issuance, grant or sale of Common Stock,
options to purchase Common Stock, restricted stock units for Common Stock or
Common Stock issuable upon the exercise of options or other equity awards
pursuant to any stock option, stock bonus or other stock or compensatory plan or
arrangement described in the Prospectus or (2) the issuance or sale of Common
Stock pursuant to any dividend reinvestment plan that the Company currently has
in place or may adopt from time to time, provided the adoption of any such new
plan is disclosed to the Agents in advance; (ii) to the extent Regulation M is
applicable, not to, and to cause any affiliated purchasers (as defined in Rule
100 of Regulation M of the 1933 Act Regulations) of the Company not to bid for,
purchase or induce any other persons to bid for or purchase Shares, including
pursuant to (1) any stock repurchase program currently in place as previously
approved by the Board, or (2) any dividend reinvestment plan the Company
currently has in place; and (iii) to provide the Agents notice no less than one
Regulation M Business Day, to the extent Regulation M is applicable, before it
or any of its subsidiaries or affiliates or any person acting on their behalf
engages in any special selling efforts or selling methods with regard to Shares,
including but not limited to presenting at any investor conference or other
similar meeting where potential investors may be present.

 



23

 

 

6.                  The Company covenants and agrees with the Agents that the
Company will pay or cause to be paid the following, whether or not the
transactions contemplated herein are completed (regardless of whether the sale
of the Shares is consummated): (i) the reasonable out-of-pocket expenses
incurred by the Agents in connection with its engagement, including without
limitation, reasonable outside legal fees and expenses, marketing, syndication
and travel expenses; (ii) the cost of obtaining all securities and bank
regulatory approvals, including any required FINRA fees, including the filing
fees incident thereto; (iii) all fees and disbursements of the Company’s counsel
and accountants in connection with the registration of the Shares under the 1933
Act and all other expenses in connection with the preparation, printing and
filing of amendments and supplements thereto and the mailing and delivering of
copies thereof to the Agents and dealers pursuant to the terms of this
Agreement; (iv) all expenses in connection with the qualification of the Shares
for offering and sale under state securities as provided in Section 5(d) hereof,
including the reasonable fees and disbursements of counsel for the Agents in
connection with such qualification and in connection with the Blue Sky survey
(which counsel’s legal fees would be subject to the cap below in this Section
6); (v) the cost of printing or reproducing this Agreement, the Blue Sky survey,
closing documents (including any compilations thereof) and any other documents
in connection with the offering, purchase, sale and delivery of the Shares;
(vi) the cost and charges of any transfer agent or registrar; and (vii) all
other costs and expenses incident to the performance of the Company’s
obligations hereunder which are not otherwise specifically provided for in this
Section 6; provided, however, that the aggregate amount of fees and expenses of
legal counsel to the Agents reimbursable by the Company through the commencement
of the offering shall not exceed $100,000.

 

7.                  The obligations of the Agents hereunder shall be subject, in
its sole discretion, to the condition that all representations and warranties
and other statements of the Company herein or in certificates of any officer of
the Company delivered pursuant to the provisions hereof are true and correct as
of the time of the execution of this Agreement, and as of each Representation
Date, Applicable Time and Delivery Date, to the condition that the Company shall
have performed all of its obligations hereunder theretofore to be performed, and
the following additional conditions:

 

(a)                The Prospectus containing the Rule 430B Information shall
have been filed with the Commission pursuant to Rule 424(b) of the 1933 Act
Regulations in the manner and within the time period required by Rule 424(b) of
the 1933 Act Regulations (without reliance on Rule 424(d)(8) of the 1933 Act
Regulations) and in accordance with Section 5(a) hereof; the Registration
Statement, including any Rule 462(b) Registration Statement, has become
effective and no stop order suspending the effectiveness of the Registration
Statement or any part thereof shall have been issued and no proceeding for that
purpose shall have been initiated or threatened by the Commission; and all
requests for additional information on the part of the Commission shall have
been complied with to the reasonable satisfaction of the Agents.

 



24

 

 

(b)               The Agents shall have received, on each date specified in
Section 5(p), the written opinion of Schiff Hardin LLP, counsel for the Company,
in substantially the form attached hereto as Annex B. Such counsel may also
state that, insofar as either such opinion involves factual matters, they have
relied, to the extent they deem proper, upon certificates of officers of the
Company and its subsidiaries and certificates of public officials.

 

(c)                The Agents shall have received the opinion of Vedder Price
P.C., counsel for the Agents. The opinion shall address the matters as the
Agents may reasonably request. In giving such opinion such counsel may rely, as
to all matters governed by the laws of jurisdictions other than the law of the
States of New York and Illinois and the federal law of the United States, upon
the opinions of counsel satisfactory to the Agents. Such counsel may also state
that, insofar as such opinion involves factual matters, they have relied, to the
extent they deem proper, upon certificates of officers of the Company and its
subsidiaries and certificates of public officials.

 

(d)               On each date specified in Section 5(q), BKD shall have
furnished to the Agents a letter or letters, dated the respective dates of
delivery thereof, in form and substance as previously provided to counsel to the
Agents.

 

(e)                The Agents shall have received satisfactory evidence of the
good standing or corporate existence of the Company and its Significant
Subsidiaries in their respective jurisdictions of organization, in each case in
writing or any standard form of telecommunication from the appropriate
governmental authorities of such jurisdictions.

 

(f)                (i) Neither the Company nor any of its subsidiaries shall
have sustained since the date of the latest audited financial statements
included in each of the Registration Statement, the General Disclosure Package
and the Prospectus any material loss or interference with its business from
fire, explosion, flood or other calamity, whether or not covered by insurance,
or from any labor dispute or court or governmental or regulatory action, order
or decree, otherwise than as set forth or disclosed or contemplated in each of
the General Disclosure Package and the Prospectus, and (ii) since the respective
dates as of which information is given in each of the Registration Statement,
the General Disclosure Package and the Prospectus there shall not have been any
change in the capital stock or long-term debt of the Company or any of its
subsidiaries or any change in or affecting the general affairs, management,
financial position, capital adequacy for regulatory purposes, shareholders’
equity or results of operations of the Company and its subsidiaries, otherwise
than as set forth or disclosed or contemplated in each of the Registration
Statement, the General Disclosure Package and the Prospectus, or their business
affairs, business prospects or regulatory affairs, the effect of which, in any
such case described in clause (i) or (ii), is in the reasonable judgment of the
Agents so material and adverse as to make it impracticable or inadvisable to
proceed with the public offering or the delivery of the Shares being delivered
at such Applicable Time or Delivery Date, as the case may be, on the terms and
in the manner contemplated in each of the General Disclosure Package and the
Prospectus.

 

(g)                On or after the date hereof there shall not have occurred any
of the following: (i) a Material Adverse Effect; (ii) a suspension or material
limitation in trading in securities generally on the New York Stock Exchange,
the NASDAQ Capital Market, the NASDAQ Global Market or the NASDAQ Global Market;
(iii) a suspension or material limitation in trading in the Company’s securities
on NASDAQ Global Market; (iv) a general moratorium on commercial banking
activities declared by either federal, Illinois or New York authorities or a
material disruption in commercial banking or securities settlement or clearance
services in the United States; (v) the outbreak or escalation of hostilities
involving the United States or the declaration by the United States of a
national emergency or war; or (vi) the occurrence of any other calamity or
crisis or any change in financial, political or economic conditions in the
United States or elsewhere, including, without limitation, as a result of
terrorist activities occurring after the date hereof, if the effect of any such
event specified in clause (v) or (vi), in the reasonable judgment of the Agents
makes it impracticable or inadvisable to proceed with the public offering or the
delivery of the Shares on the terms and in the manner contemplated in the
Prospectus.

 



25

 

 

(h)               To the extent required, the Shares to be sold shall have been
duly listed for quotation on the NASDAQ Global Market. The Common Stock is and
continues to be registered pursuant to Section 12(b) of the 1934 Act and is
listed on the NASDAQ Global Market, and the Company has taken no action designed
to, or likely to have the effect of, terminating the registration of the Common
Stock under the 1934 Act or delisting the Common Stock from the NASDAQ Global
Market, nor has the Company received any notification that the Commission or
FINRA is contemplating terminating such registration or listing.

 

(i)                 The Agents shall have received a certificate of the Chief
Executive Officer of the Company and of the Chief Financial Officer of the
Company on each Representation Date specified in Section 5(o) hereof to the
effect that (i) the representations and warranties in Section 1(a) hereof are
true and correct with the same force and effect as though made at and as of each
Representation Date, (ii) the Company has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied at or prior to
each Representation Date, and (iii) no stop order suspending the effectiveness
of the Registration Statement has been issued and no proceedings for that
purpose have been instituted or are pending or are to their knowledge
contemplated by the Commission.

 

(j)                 The Agents shall have received a certificate from the
President of the Bank and of the Chief Financial Officer of the Bank, dated as
of each Representation Date to the effect that the representations and
warranties in Section 1(b) hereof are true and correct with the same force and
effect as though made at and as of each Representation Date.

 

(k)               The Company shall have furnished or cause to be furnished
promptly to the Agents a Placement Notice or such other instructions provided
pursuant to Section 2(b) as requested by the Agents;

 

(l)                 The Company and the Agents hereby agree that the date of
commencement of sales under this Agreement shall be the date the Company and the
Agents mutually agree (which may be later than the date of this Agreement).

 



26

 

 

8.                  (a) The Company agrees to indemnify and hold harmless each
of the Agents, each person, if any, who controls any Agent within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act, and its respective
partners, directors, officers, employees and agents and each affiliate of an
Agent within the meaning of Rule 405 against any losses, claims, damages or
liabilities, joint or several, to which an Agent may become subject, under the
1933 Act or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon an untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, the General Disclosure Package, the Prospectus, or any
individual Issuer-Represented Limited-Use Free Writing Prospectus, which
considered together with the General Disclosure Package, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and will reimburse the Agent for any legal
or other expenses reasonably incurred by the Agent in connection with
investigating or defending any such action or claim as such expenses are
incurred; provided, however, that the Company shall not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in the Registration Statement, the General Disclosure
Package, the Prospectus, or any individual Issuer-Represented Limited-Use Free
Writing Prospectus, which considered together with the General Disclosure
Package, or any amendment or supplement in reliance upon and in conformity with
written information furnished to the Company by the Agent expressly for use
therein, provided that the Company and the Agent hereby acknowledge and agree
that the only information that the Agents have furnished to the Company consists
solely of the information described as such in subsection (b) below.

 





(b)               Each of the Agents, severally and not jointly, agrees to
indemnify and hold harmless the Company, its officers, directors and each
person, if any, who controls the Company, within the meaning of Section 15 of
the 1933 Act or Section 20 of the 1934 Act, against any losses, claims, damages
or liabilities to which the Company may become subject, under the 1933 Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement, the
General Disclosure Package, the Prospectus, or any individual Issuer-Represented
Limited-Use Free Writing Prospectus, which considered together with the General
Disclosure Package, or any amendment or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the General Disclosure Package, the Prospectus, or any
individual Issuer-Represented Limited-Use Free Writing Prospectus, which
considered together with the General Disclosure Package, or any amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by any Agent expressly for use therein (provided,
however, that the Company and the Agents hereby acknowledge and agree that the
only such information that any Agent has furnished to the Company consists
solely of the following: (i) the statements set forth in the final sentence of
the first paragraph under the “Plan of Distribution” in the Prospectus
Supplement, and (ii) such other statements as the Agents may, by notice given to
the Company in writing after the date of this Agreement, have been furnished to
the Company by the Agents specifically for inclusion in the Registration
Statement, the Prospectus, the General Disclosure Package, any
Issuer-Represented Limited-Use Free Writing Prospectus or any amendment or
supplement thereto (collectively, the “Agent Information”) and will reimburse
the Company for any legal or other expenses reasonably incurred by the Company
in connection with investigating or defending any such action or claim as such
expenses are incurred.

 



27

 

 

(c)                Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability that it may have to
any indemnified party otherwise than under such subsection, unless the
indemnifying party has been prejudiced thereby. In case any such action shall be
brought against any indemnified party and it shall notify the indemnifying party
of the commencement thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it shall wish, jointly with any
other indemnifying party similarly notified, to assume the defense thereof, with
counsel reasonably satisfactory to such indemnified party (who shall not, except
with the consent of the indemnified party which consent shall not be
unreasonably withheld, conditioned or delayed, be counsel to the indemnifying
party), provided, however, if the defendants in any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be legal defenses available to its and/or other
indemnified parties which are different from or additional to those available to
the indemnifying party, the indemnified party or parties shall have the right to
select separate counsel to assume such legal defenses of such indemnified party
or parties (but not to control the defense of such action as to the indemnifying
party) and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties, and, after notice from the indemnifying party
to such indemnified party of its election so to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party under such
subsection for any legal expenses of other counsel or any other expenses, in
each case subsequently incurred by such indemnified party, in connection with
the defense thereof other than reasonable costs of investigation unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the fees and expenses of more than
one separate counsel (together with, to the extent necessary in the
circumstances, one separate local counsel in the jurisdiction in which such
action is pending) to represent all indemnified parties, approved by the
indemnifying party) or (ii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party within a reasonable time after
notice of commencement of the action, in each of which cases the fees and
expenses of one counsel for the indemnified party or parties (in addition to
local counsel) shall be at the expense of the indemnifying party. The
indemnifying party under this Section 8 shall not be liable for any settlement
or compromise of or agreed judgment in any proceedings effected or agreed to
without its prior express written consent, but if any such proceeding is settled
or compromised, or an agreed judgment is entered into, with such consent or if
there be a final judgment (other than an agreed judgment) rendered in favor of
for the plaintiff, the indemnifying party agrees to indemnify the indemnified
party against any loss, claim, damage, liability or expense by reason of such
settlement, compromise, agreed judgment or other judgment. No indemnifying party
shall, without the written consent of the indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

(d)               If the indemnification provided for in this Section 8 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Agents on the
other from the offering of the Shares. If, however, the allocation provided by
the immediately preceding sentence is not permitted by applicable law, then each
indemnifying party shall contribute to such amount paid or payable by such
indemnified party in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company, on the one hand,
and the Agents, on the other, in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions in
respect thereof), as well as any other relevant equitable considerations. The
relative benefits received by the Company, on the one hand, and the Agents, on
the other, shall be deemed to be in the same proportion as the total net
proceeds from the offering (before deducting expenses) received by the Company
bear to the total discounts and commissions received by the Agents. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Company, on the one hand, or the Agents, on the other, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The Company and the Agents agree that it would not
be just and equitable if contributions pursuant to this subsection (d) were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
subsection (d). The amount paid or payable by an indemnified party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to above in this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.

 



28

 



 

(e)                The remedies provided for in this Section 8 are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
an indemnified party at law or in equity. The obligations of the Company under
this Section 8 shall be in addition to any liability which the Company may
otherwise have and shall extend, upon the same terms and conditions, to each
person, if any, who controls (within the meaning of the 1933 Act) any Agent, or
any of the respective partners, directors, officers and employees of an Agent or
any such controlling person. The obligations of the Agents under this Section 8
shall be in addition to any liability which the Agents may otherwise have and
shall extend, upon the same terms and conditions, to each person, if any, who
controls (within the meaning of the 1933 Act) the Company or any of the
directors and officers of the Company or any such controlling person.

 

9.                  (a) The Company shall have the right, by giving written
notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time. Any such termination shall be without liability of any
party to any other party except that (i) with respect to any pending sale
through the Agents for the Company, the obligations of the Company, including in
respect of compensation of the Agents, shall remain in full force and effect
notwithstanding such termination and (ii) the representations and warranties in
Section 1 and the provisions of Sections 6, 8, 12, 13, 14, 15 and 16 of this
Agreement shall remain in full force and effect notwithstanding such
termination.

 

(b)               An Agent shall have the right, by giving written notice as
hereinafter specified, to terminate this Agreement as to itself only in its sole
discretion at any time. Any such termination shall be without liability of any
party to any other party except that the representations and warranties in
Section 1 and the provisions of Sections 6, 8, 12, 13, 14, 15 and 16 of this
Agreement shall remain in full force and effect notwithstanding such
termination.

 

(c)                This Agreement shall remain in full force and effect unless
terminated pursuant to Section 9(a) or Section 9(b) above or otherwise by mutual
agreement of the parties; provided, that any such termination shall in all cases
be deemed to provide that the representations and warranties in Section 1 and
the provisions of Sections 6, 8, 12, 13, 14, 15 and 16 of this Agreement shall
remain in full force and effect notwithstanding such termination, and will
automatically terminate following the sale of the Shares having an aggregate
gross sales price of $20 million.

 

(d)               Any termination of this Agreement shall be effective on the
date specified in such notice of termination or the date mutually agreed by the
parties, as the case may be; provided, that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Agents or the Company, or the date mutually agreed by the parties, as the
case may be. If such termination shall occur prior to the Delivery Date for any
sale of Stock, such sale shall settle in accordance with the provisions of
Section 2(i) hereof.

 

(e)                If this Agreement is terminated, the Company shall not then
be under any liability to either of the Agents except as provided in Section 6
and Section 8 hereof, which provisions shall survive termination.

 



29

 

 

10.              The respective indemnities, agreements, representations,
warranties and other statements of the Company and the Agents, as set forth in
this Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of the Agents or any controlling person of an Agent, or the Company, or any
officer or director or controlling person of the Company, and shall survive
delivery of and payment for the Shares.

 

11.              The Company acknowledges and agrees that:

 

(a)                in connection with the sale of the Shares, each of the Agents
has been retained solely to act as a sales agent, and no fiduciary, advisory or
agency relationship between the Company or the Bank, on the one hand, and either
of the Agents, on the other hand, has been created in respect of any of the
transactions contemplated by this Agreement;

 

(b)               it has been advised that each of the Agents and their
affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and that neither Agent has any
obligation to disclose such interests and transactions to the Company by virtue
of any fiduciary, advisory or agency relationship; and

 

(c)                it waives, to the fullest extent permitted by law, any claims
it may have against each of the Agents for breach of fiduciary duty or alleged
breach of fiduciary duty to the Company and agrees that each of the Agents shall
have no liability (whether direct or indirect) to the Company in respect of such
a fiduciary duty claim or to any person asserting a fiduciary duty claim on
behalf of or in right of the Company, including shareholders, employees,
depositors or creditors of the Company.

 

12.              All statements, requests, notices and agreements hereunder
shall be in writing, as follows: (1) if to the Agents, shall be delivered or
sent by mail or overnight delivery service, if for Sandler O’Neill, at Sandler
O’Neill + Partners, L.P., 1251 Avenue of the Americas, 6th Floor, New York, New
York 10020, Attention: General Counsel, or if for FIG, at FIG Partners, LLC, 20
North Wacker Drive, Suite 2035, Chicago, Illinois 60606, and, in each case, with
a copy to Vedder Price P.C., 222 North LaSalle Street, Suite 2600, Chicago,
Illinois 60601, Attention: Jennifer Durham King, Esq.; and (2) if to the
Company, shall be delivered or sent by mail or facsimile to First Mid-Illinois
Bancshares, Inc., 1421 Charleston Avenue, Mattoon, Illinois 61938 Attention:
Joseph R. Dively, with a copy to Schiff Hardin LLP, 233 South Wacker Drive,
Suite 7100, Chicago, Illinois 60606 Attention: Jason L. Zgliniec, Esq. Any such
statements, requests, notices or agreements shall take effect upon receipt
thereof.

 

13.              This Agreement shall be binding upon, and inure solely to the
benefit of, the Agents and the Company, and, to the extent provided in
Sections 8 hereof, the officers and directors of the Company and each person who
controls the Company or an Agent, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Shares from the Agents shall be deemed a successor or assign by reason merely of
such purchase.

 

14.              Time shall be of the essence of this Agreement. As used herein,
the term “business day” shall mean any day when the Commission’s office in
Washington, D.C. is open for business.

 

15.              THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES OF SAID STATE OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

 



30

 

 

THE COMPANY, ON BEHALF OF ITSELF AND ITS SUBSIDIARIES, HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND NEW YORK STATE COURTS
LOCATED IN THE CITY OF NEW YORK IN CONNECTION WITH ANY SUIT, ACTION OR
PROCEEDING RELATED TO THIS AGREEMENT OR ANY OF THE MATTERS CONTEMPLATED HEREBY,
IRREVOCABLY WAIVES ANY DEFENSE OF LACK OF PERSONAL JURISDICTION AND IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN ANY SUCH COURT. THE COMPANY, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

16.              This Agreement may be executed by any one or more of the
parties hereto in any number of counterparts, each of which shall be deemed to
be an original, but all such counterparts shall together constitute one and the
same instrument. Any facsimile or electronically transmitted copies hereof or
signatures hereon shall, for all purposes, be deemed originals.

 

17.              No amendment or waiver of any provision of this Agreement, nor
any consent or approval to any departure therefrom, shall in any event be
effective unless the same shall be in writing and signed by the parties hereto.

 

18.              The invalidity or unenforceability of any Section, paragraph or
provision of this Agreement shall not affect the validity or enforceability of
any other Section, paragraph or provision hereof. If any Section, paragraph or
provision of this Agreement is for any reason determined to be invalid or
unenforceable, there shall be deemed to be made such minor changes (and only
such minor changes) as are necessary to make it valid and enforceable.

 

19.              This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company, the Bank and the
Agents, or any of them, with respect to the subject matter hereof.

 

[Signatures on Next Page]

 

 

 

 

 

 



31

 

 

If the foregoing is in accordance with your understanding, please sign and
return to us four counterparts hereof, and upon the acceptance hereof by you,
this letter and such acceptance hereof shall constitute a binding agreement
between the Agents, the Bank and the Company.

 

  Very truly yours,

FIRST MID-ILLINOIS BANCSHARES, INC.

By:  /s/ Joseph R. Dively
         Joseph R. Dively
         President and Chief Executive Officer           FIRST MID-ILLINOIS BANK
& TRUST, N.A.

By:  /s/ Joseph R. Dively
        Joseph R. Dively
        President

 

 

Accepted as of the date hereof:

SANDLER O’NEILL + PARTNERS, L.P.

By: Sandler O’Neill & Partners, Corp., the sole general partner


By: /s/ Jennifer A. Docherty
Name: Jennifer A. Docherty
Title: Authorized Signatory

 

FIG PARTNERS, LLC

By: /s/ Matthew F.X. Veneri
Name: Matthew F.X. Veneri
Title: Managing Principal

 

 

 

 

 

 



32

 

 

SCHEDULE I

 

Placement Notice Information

 

Company Representatives

 

1.Joseph R. Dively

 

2.Michael L. Taylor

 

3.Matthew K. Smith

 

Agent Representatives

 

For Sandler O’Neill & Partners, L.P.:

 

Robert A. Kleinert
Attention: Syndicate Desk

 

For FIG Partners, LLC:

 

Greg Gersack
Senior Managing Principal

 

 

 

 

 



 

 

 

Schedule II

 

List of Subsidiaries

 

Banking Subsidiary



Jurisdiction of Organization



 

First Mid-Illinois Bank & Trust, N.A.

 

OCC

 

 

Nonbanking Subsidiary



Jurisdiction of Organization



    Mid-Illinois Data Services, Inc. Delaware     The Checkley Agency, Inc.
(d/b/a First Mid Insurance Group) Illinois     First Mid-Illinois Statutory
Trust I Delaware     First Mid-Illinois Trust II Delaware     Clover Leaf
Statutory Trust I Maryland

 

 

 

 

 

 

 



 

 

 

Schedule III

 

Issuer-Represented General Use Free Writing Prospectus

 

 

NONE.

 

 

 

 

 

 

 

 

 



 

 

 

ANNEX A

 

Form of Placement Notice

 

[DATE]

 

From: First Mid-Illinois Bancshares, Inc.
Attention:  Matthew K. Smith
Chief Financial Officer
1421 Charleston Avenue
Mattoon, Illinois 61938     To:

Sandler O’Neill & Partners, L.P.
Attention: Syndicate Desk
1251 Avenue of the Americas, 6th Floor
New York, New York 10020

 

OR

 

FIG Partners, LLC
20 North Wacker Drive
Suite 2035
Chicago, IL 60606
Attention: Greg Gersack

 

  Subject:  Placement Notice

 

Ladies and Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agency Agreement between First Mid-Illinois Bancshares, Inc. (the “Company”),
and Sandler O’Neill & Partners, L.P. (“Sandler O’Neill”) and FIG Partners, LLC
(“FIG”) (each, an “Agent” and collectively, the “Agents”) dated August 16, 2017
(the “Agreement”), I, Matthew K. Smith, Chief Financial Officer of the Company,
hereby request on behalf of the Company that [the Agent] sell up to [________]
shares of the Company’s common stock, $4.00 par value per share (the “Common
Stock”), in accordance with the following instructions:

 

First date on which Shares may be sold: [DATE AND TIME] Last date on which
Shares may be sold: [DATE AND TIME] Dates on which Shares may not be sold:
[DATES] Maximum number of Shares to be sold per Trading Day:  [_______] Minimum
market price per Share: $[______]    

Capitalized terms defined in the Agreement shall have the same meanings when
used herein.

 

ADDITIONAL SALES PARAMETERS MAY BE ADDED, SUCH AS THE MANNER IN WHICH SALES ARE
TO BE MADE BY THE AGENT[S].

 

[Signature Page Follows]

 

 



 

 

 


 



    FIRST MID-ILLINOIS BANCSHARES, INC.           By:          Matthew K. Smith
      Chief Financial Officer       Accepted as of the date hereof:          
SANDLER O’NEILL & PARTNERS, L.P.           By:  Sandler O’Neill & Partners
Corp., the sole general partner                 By:       Name:        Title:  
                OR           FIG PARTNERS, LLC           By:       Name:       
Title:      

 

 

 



 

 

 

 



